Citation Nr: 1105221	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to an effective date earlier than October 19, 1989, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1967 to January 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from an April 2003 rating decision 
that granted service connection for PTSD, rated 50 percent, 
effective October 19, 1989.  The Veteran appealed both the rating 
and the effective date assigned for the grant of PTSD.  A January 
2004 rating decision increased the rating to 100 percent but 
denied an earlier effective date, and the Veteran continued to 
disagree with the effective date assigned.  In a decision issued 
in November 2008, the Board denied the Veteran's claim for an 
effective date earlier than October 19, 1989, for his service-
connected PTSD.  In July 2010, the Court issued a judgment that 
reversed the November 2008 Board decision and remanded the matter 
on appeal for readjudication consistent with the instructions 
outlined in its June 2010 memorandum decision.

The Veterans Law Judge who issued the November 2008 decision is 
no longer with the Board, and the case has been reassigned to the 
undersigned.


FINDINGS OF FACT

1. An April 2003 rating decision granted service connection for 
PTSD and assigned an effective date of October 19, 1989; this is 
the date his claim to reopen a previously denied claim for 
service connection for PTSD was received by the RO.

2. The Veteran had previously filed a claim of service connection 
for a neuropsychiatric condition on January 10, 1983; this 
compensation claim remains pending, as the 1985 rating decision 
which followed was never received by the Veteran, and is not 
final.



CONCLUSION OF LAW

An effective date of January 10, 1983, and no earlier, is 
warranted for the Veteran's award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist failure 
is harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim, or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate and the Board's 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran's claim for service connection for a 
"neuropsychiatric condition" was received on January 10, 1983.  
He listed his mailing address as a location in Croton-on-Hudson, 
New York (COH address).  Thereafter, in December 1984, he advised 
the RO that he had changed his mailing address to the VA Medical 
Center (VAMC) in Montrose, New York, indicating that he was an 
in-patient resident there.  

In February 1985, the RO sent the Veteran a notice letter 
addressed to his COH address.  It was returned as undeliverable, 
and a handwritten note indicates the letter was re-mailed to 
"VAMC Montrose."  

The Veteran remained at the VAMC in Montrose, New York, until 
March 1985 when he was discharged.  In a June 1985 letter, the 
Veteran's treating physician notified VA that the Veteran was 
currently living in Poughkeepsie, New York, and would be 
attending an outpatient program in Beacon, New York.

In June 1985 and July 1985, the RO sent letters to the Veteran's 
COH address advising him that his claims of service connection 
for PTSD and a nervous condition had been denied.  These letters 
informed the Veteran of his appellate rights, and neither letter 
was returned as undeliverable.

On October 19, 1989, the RO received a claim from the Veteran 
(submitted by a National Service Officer on the Veteran's 
behalf), wherein he sought to "reopen" his claim of service 
connection for PTSD.  October 19, 1989, is the effective date 
currently assigned for the Veteran's service-connected PTSD.

The critical question in this matter is whether 1985 rating 
decision is final, as a final rating decision would serve as a 
bar to an effective date earlier than the date of the claim to 
reopen.  See 38 U.S.C.A. §§ 5110, 7105.  In other words, it must 
be assessed whether the Veteran received notification of the 1985 
denial (along with notification of his appellate rights).  If it 
is found that he did not receive such notice, then the 1985 
rating decision would not have become final and would still have 
been pending at the time of the Veteran's October 19, 1989, 
filing of a claim to reopen.

In the Board's November 2008 decision, it found that "the 
veteran did not appeal [the 1985 rating] decision after having 
received notification of it," and thus held that the 1985 rating 
decision denying service connection for PTSD and a nervous 
condition had become final.  In particular, the Board invoked the 
"presumption of administrative regularity" to find that VA had 
properly discharged its official duties by mailing a copy of the 
1985 rating decision to the Veteran's last known address, and 
then rationalized that because neither the June 1985 nor the July 
1985 letters were returned as undeliverable, they had been 
received by the Veteran.

The Court's June 2010 memorandum decision found the Board's 
reliance on the "presumption of administrative regularity" in 
this case improper because there was no evidence in the file to 
show that the RO had mailed the June 1985 and July 1985 letters 
to the Veteran's last known address, which was the Poughkeepsie, 
New York address.  The RO also did not send the letters to his 
penultimate address, the Montrose VAMC address, which it had 
employed successfully in the past to communicate with the 
Veteran.  Instead, the RO sent the letters to the COH address, 
knowing it to be invalid and that there was no forwarding order 
in effect.  The Court stated that in sending the letters to the 
COH address, the RO could have "no reasonable expectation that 
the letters would ever reach the [Veteran.]"  The Court also 
found that there was no definite evidence to support a finding 
that the Veteran had ever received a copy of his June 1985 and 
July 1985 letters.

For these reasons, and resolving any remaining doubt in the 
Veteran's favor, as is required by the law, the Court held that 
"the January 1983 claim remained pending until the ultimate 
grant of service connection in 2003."  It also found that the 
original claim of service connection for a neuropsychiatric 
condition encompassed an ultimate diagnosis of PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, it remanded the 
Veteran's claim "with instructions to assign an effective date 
commensurate with the pending state of the January 1983 claim."

The Board notes that the Court's memorandum decision is "the law 
of the case" in this matter.  Accordingly, service connection 
for the Veteran's PTSD is warranted from January 10, 1983, and to 
this extent the appeal is granted.  It remains for the RO to 
evaluate the disability during this extended initial rating 
period.


ORDER

An earlier effective date of January 10, 1983 for the award of 
service connection for PTSD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


